DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/24/2022 has been entered.  Claims 1-5 & 7-12 are pending in the application.  Claim 6 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 & 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the limitation “a standard shape being one of a logarithmic spiral shape, an Archimedean shape, or an involute curve shape” in Lines 24-25, is considered new matter.  The originally filed disclosure only references an “Archimedes’ screw”.  By using the term “Archimedean shape”, the amendment has broadened the possible scope of the claim beyond he originally filed disclosure to include Archimedean shapes beyond just a screw.  As such, the use of the term “Archimedean shape” is considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida (U.S. Patent 7,604,043), in view of JP’498 (JPS5870498 - see previously attached translation).
As to Claim 1, Higashida teaches a centrifugal fan (3), comprising: a fan (31b) including a main plate (41b) having a disk-shape (41b is described as a discoid, which one of ordinary skill in the art would interpret as disc-shaped), and a plurality of blades (42b) installed on a circumferential portion (as shown in Figures 3/4) of the main plate (41b); and a scroll casing (32b/44b/45b) configured to house (as shown in Figures 3/4)  the fan (31b), the scroll casing (32b/44b/45b) including a discharge portion (37b) forming a discharge port (35b) from which an air flow generated by the fan (31b) is discharged (Column 12, Lines 62-57), and a scroll portion including a side wall (46) covering (as shown in Figure 3) the fan (31b) in an axis direction (along rotational axis O, in Figure 3) of a rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2) of the fan (31b), and provided with a suction port (34b) configured to suction air (Column 10, Line 65 to Column 11, Line 10), a circumferential wall (36b/44b/45b) encircling (as shown in Figure 4) the fan (31b) in a radial direction (radially outward from Point O in Figure 4; up and down in Figure 3) of the rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2), and a tongue portion (the portion connecting the lower surface portion 49 of the scroll outlet section 37b and scroll lower member 45b of the scroll casing 32b, as shown in Figure 4) provided between (as shown in Figure 4) the discharge portion (37b) and the circumferential wall (36b/44b/45b), and configured to guide (as shown in Figure 4) the air flow (Column 10, Line 65 to Column 11, Line 10) generated by the fan (31b) to the discharge port (35b), wherein in the circumferential wall (36b/44b/45b), a first end (the end portion of 45b in contact with 49, as shown in Figure 4) is a boundary (as shown in Figure 4) between the circumferential wall (36b/44b/45b) and the tongue portion (the portion connecting the lower surface portion 49 of the scroll outlet section 37b and scroll lower member 45b of the scroll casing 32b, as shown in Figure 4) and a second end is a boundary between the circumferential wall (36b/44b/45b) and the discharge portion (37b), a distance L1 is a distance between an axis (O) of the rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2) and the circumferential wall (36b/44b/45b)…an angle Θ (any angle between the first reference line counterclockwise towards the second reference line as shown in Figure 4 below) is an angle shifted from a first reference line (see Figure 4 below) in a direction of rotation of the fan (31b) between the first reference line (see Figure 4 below) and a second reference line (see Figure 4 below) in cross-section perpendicular (as shown in Figure 4) to the rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2) of the fan (31b), the first reference line (31b defined between the axis (O) of the rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2) and the first end (the end portion of 45b in contact with 49, as shown in Figure 4) to each other, the second reference line (see Figure 4 below) defined between the axis (O) of the rotational shaft (the shaft extending from the right side of motor 33 into the left side of fan 31b in Figure 2) and the second end (see Figure 4 below) to each other (as shown in Figure 4), an angle α (the angle between the first reference line and the second reference line as shown in Figure 4 below) is an angle between the first reference line (see Figure 4 below) and the second reference line (see Figure 4 below) in the direction of rotation of the fan (31b).

    PNG
    media_image1.png
    668
    853
    media_image1.png
    Greyscale

Higashida Figure 4, Modified by Examiner

Higashida does not teach a distance L2 is a distance between the axis of the rotational shaft and a standard circumferential shape, a standard shape being one of a logarithmic spiral shape, an Archimedean shape, or an involute curve shape, the standard circumferential shape being defined by a predetermined extension rate in a cross-section perpendicular to the rotational shaft of the fan, the distance L1 is equal to the distance L2 at the first end of the second end of the circumferential wall, the distance L1 is greater than or equal to the distance L2 between the first end and the second end of the circumferential wall, the circumferential wall includes a plurality of extended portions between the first end and the second end of the circumferential wall, the plurality of extended portions comprising a plurality of maximum points each having a length being a difference LH between the distance L1 and the distance L2…the plurality of extended portions include: two extended portion in a section in which the angle is 90 degrees or more and less than the angle α; and the distance L1 is greater than the distance L2 at an entirety of a portion of the circumferential wall extending between the two extended portions.
JP’498 describes an air blower with a scroll casing, and teaches a distance L2 (see Figure 2 below) is a distance between (as shown in Figure 2 below) the axis (see Figure 2 below) of the rotational shaft (see Figure 2 below) and a standard circumferential shape (S or 1), a standard shape (S or 1) being one of a logarithmic spiral shape, an Archimedean shape, or an involute curve shape (as shown in Figure 2), the standard circumferential shape (S or 1) being defined by a predetermined extension rate (as shown in Figure 2) in a cross-section (the cross-section shown in Figure 2) perpendicular to (as shown in Figure 2) the rotational shaft (see Figure 2 below) of the fan (figure 2), the distance L1 (see Figure 2 below) is equal to (as shown in Figure 2) the distance L2 (see Figure 2 below) at the first end (associated with the first reference line in Figure 2 below) and (as shown in Figure 2 below) the second end (associated with the second reference line in Figure 2 below) of the circumferential wall (1’), the distance L1 (see Figure 2 below) is greater than or equal to (as shown in Figure 2 below) the distance L2 (see Figure 2 below) between the first end (associated with the first reference line in Figure 2 below) of the and the second end (associated with the second reference line in Figure 2 below) of the of the circumferential wall (1’), the circumferential wall (1’) includes (as shown in Figure 2) a plurality of extended portions (a/b/c) between the first end (associated with the first reference line in Figure 2 below) and the second end (associated with the second reference line in Figure 2 below) of the circumferential wall (1’), the plurality of extended portions (a/b/c) comprising a plurality of maximum points (essentially where each of the lead lines for a/b/c point to on circumferential wall 1’ in Figure 2, and where each of the L1 arrows point to in Figure 2 below) each having a length being a difference LH (this is a definition between structure which has already been taught by JP’498, and is shown in Figure 2) between the distance L1 (see Figure 2 below) and the distance L2 (see Figure 2 below)…the plurality of extended portions (a/b/c) include: two extended portions (b/c) in a section (the section of circumferential wall 1’ between 1’-2 and 1’-4 in the direction of arrow 4 in Figure 2) in which the angle Θ is 90 degrees or more (the angle between 1’-1 and 1’-2 is 90 degrees) and less than the angle α (the angle defined by points 1’-1, the rotation axis, and 1’-4); and the distance L1 (see Figure 2 below) is greater than (as shown in Figure 2) the distance L2 (see Figure 2 below) at an entirety of a portion (both sections c and b can be considered an entirety of a portion of the circumferential wall which extends between the two extended portions) of the circumferential wall (1’) extending between the two extended portions (b/c).  Note, the limitation has not stated the distance L1 is greater than L2 over the entirety of the portion of the circumferential wall extending between the two extended portions.

    PNG
    media_image2.png
    941
    795
    media_image2.png
    Greyscale

JP’498 Figure 2, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the scroll casing, as taught by Higashida, with the extended portions, as taught by JP’498, to increase the air volume without changing the outer dimensions (about a third of the way down JP’498 Page 2), where the dimensions are defined as “A” and “B” in JP’498 Figure 2.
As to Claim 2, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the two extended portions (JP’498 b/c in Figure 2) include: one of the plurality of maximum points (where L1 points within JP’498 b, as shown in JP’498 Figure 2 in the Claim 1 rejection above) in a section (between 1’-2 and 1’-3 in JP’498 Figure 2) in which the angle Θ is 90 degrees (between the first reference line and 1’-2, as shown in JP’498 Figure 2 in the Claim 1 rejection above) or more and less than 180 degrees (between the first reference line and 1’-3, as shown in JP’498 Figure 2 in the Claim 1 rejection above); and an other of the plurality of maximum points (where L1 points within JP’498 c, as shown in JP’498 Figure 2 in the Claim 1 rejection above) in a section (between 1’-3 and 1’-4 in JP’498 Figure 2) in which the angle Θ is 180 degrees (between the first reference line and 1’-3, as shown in JP’498 Figure 2 in the Claim 1 rejection above) or more and less than the angle α (between the first reference line and 1’-4, as shown in JP’498 Figure 2 in the Claim 1 rejection above) formed by the second reference line (as shown in JP’498 Figure 2 in the Claim 1 rejection above).

As to Claim 5, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of extended portions (JP’498 a/b/c) include: the two extended portions (JP’498 b/c) and an other extended portion (JP’498 a), the two extended portions (JP’498 b/c) and the other extended portion (JP’498 a) include a first extended portion (JP’498 a)  including a first maximum point P1 (approximately 45 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) of the plurality of maximum points (essentially where each of the JP’498 lead lines for a/b/c point to on circumferential wall 1’ in JP’498 Figure 2, and where each of the JP’498 L1 arrows point to in JP’498 Figure 2 above) in the section (JP’498 a) in which the angle Θ is 0 degrees (JP’498 1’-1) or more and less than 90 degrees (JP’498 1’-2); a second extended portion (JP’498 b) including a second maximum point P2 (approximately 135 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) of the plurality of maximum points (essentially where each of the JP’498 lead lines for a/b/c point to on circumferential wall 1’ in JP’498 Figure 2, and where each of the JP’498 L1 arrows point to in JP’498 Figure 2 above) in the section (JP’498 b) in which the angle Θ is 90 degrees (JP’498 1’-2) or more and less than 180 degrees (JP’498 1’-3); and a third extended portion (JP’498 c) including a third maximum point P3 (approximately 225 degrees from JP’498 1’-1 in the rotational direction according to JP’498 arrow 4 in JP’498 Figure 2) of the plurality of maximum points (essentially where each of the JP’498 lead lines for a/b/c point to on circumferential wall 1’ in JP’498 Figure 2, and where each of the JP’498 L1 arrows point to in JP’498 Figure 2 above) in the section (JP’498 c) in which the angle Θ is 180 degrees (JP’498 1’-3) or more and less than an angle α (JP’498 1’-4) formed by the second reference line (as shown in JP’498 Figure 2 in the Claim 1 rejection above); and the distance L1 (as shown in JP’498 Figure 2 in the Claim 1 rejection above) is greater than the distance L2 (as shown in JP’498 Figure 2 in the Claim 1 rejection above) at a portion of the circumferential wall (JP’498 1’) extending between the second extended portion (JP’498 b) and the third extended portion (JP’498 c).  See JP’498 Figure 2 below for clarification.  Note bounds for either of the two extended portions have not been provided, so the extended portions can be broadly interpreted to begin and end anywhere between the maximum points and 1’-3 in JP’498 Figure 2.

    PNG
    media_image3.png
    834
    758
    media_image3.png
    Greyscale

JP’498 Figure 2, Modified by Examiner


As to Claim 8, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the circumferential wall (JP’498 1’) bulges (at the maximum point in extended portion c, as shown in JP’498 Figure 2) out in a direction perpendicular (radially outwards from the rotational shaft shown in JP’498 Figure 2 in the Claim 1 rejection above) to the rotational shaft (see JP’498 Figure 2 in the Claim 1 rejection above) at a position facing (inward from JP’498 1’) the circumferential portion (the outer portion of Higashida 41b, as shown in Higashida Figures 3/4) of the main plate (Higashida 41b), and, in a direction parallel to (as shown in Higashida Figure 3) the rotational shaft (the shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2), the distance L1 (as shown in JP’498 Figure 2 in the Claim 1 rejection above) is greatest (JP’498 clearly shows extended portion c is the largest extended portion in JP’498 Figure 2; as such, one of ordinary skill in the art would conclude the maximum point in JP’498 c is where L1 is the greatest) at a position of the circumferential wall (Higashida 36b/44b/45b modified by the JP’498 extended portions a/b/c) facing (inward from JP’498 1’) the circumferential portion (the outer portion of Higashida 41b, as shown in Higashida Figures 3/4) of the main plate (Higashida 41b).
As to Claim 9, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach the circumferential wall (JP’498 1’) has a protruding portion (JP’498 a) in a circumferential direction (about the Higashida shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2) of the rotational shaft (the shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2), the protruding portion (JP’498 a) protruding to the radial direction (radially outward from the shaft, as shown in JP’498 Figure 2 in the Claim 1 rejection above) of the rotational shaft (the shaft extending from the right side of Higashida motor 33 into the left side of Higashida fan 31b in Higashida Figure 2).
As to Claim 10, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach an air-sending device (Higashida 1), comprising (as shown in Higashida Figure 4): the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection above); and a case (Higashida 2) configured to accommodate (as shown in Higashida Figure 4) the centrifugal fan (Higashida 3, as modified by JP’498 in the Claim 1 rejection above).
As to Claim 11, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach an air-conditioning apparatus (Higashida 1), comprising (as shown in Higashida Figure 4): the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection above); and a heat exchanger (Higashida 104) disposed in a position facing (as shown in Higashida Figure 10) the discharge port (Higashida 35b) of the centrifugal fan (Higashida 3).
As to Claim 12, Higashida, as modified, teaches all the limitations of Claim 1, and continues to teach a refrigeration cycle apparatus (Higashida 1), comprising (as shown in Higashida Figure 4)the centrifugal fan (Higashida 3) of claim 1 (as described in the Claim 1 rejection above).

Allowable Subject Matter
Claims 3, 4 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 3, the prior art of record teaches a centrifugal fan with all of the limitations of Claim 1, and the extended portions with respective maximum separated by a defined angle from minimum points, but does not teach “a relationship of the extension rate B ≥ the extension rate A > the extension rate C, or the extension rate B > the extension rate C ≥ the extension rate A is satisfied”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 3.  The closest art of record is Higashida, in view of FP’498, as described in the Claim 1 rejection above.  However, FP’498 is silent on the exact dimensions defining each of the extended portions (FP’498 a/b/c), so does not explicitly teach the extension rate relationships defined in the limitation.  Instant application Paragraph 0029 explicitly provides reasoning for this relationship, stating “As a result [of the respective extension rate relationships], the centrifugal fan 1 can convert the dynamic pressure to the static pressure by reducing the speed of the air flow flowing in the scroll casing 4 while preventing the separation of the air flow, and hence can improve the air-sending efficiency while reducing the noise.”  As such, it would not be obvious to one of ordinary skill in the art to modify FP’498 without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 3, is neither anticipated nor made obvious by the prior art of record.
Claim 7 depends on Claim 3, and would therefore also be found allowable.

	
As to Claim 4, the prior art of record teaches a centrifugal fan with all of the limitations of Claim 1, and the extended portions with respective maximum separated by a defined angle from minimum points, but does not teach “a relationship of the extension rate C > the extension rate B > the extension rate A is satisfied”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 4.  The closest art of record is Higashida, in view of FP’498, as described in the Claim 1 rejection above.  However, FP’498 is silent on the exact dimensions defining each of the extended portions (FP’498 a/b/c), so does not explicitly teach the extension rate relationships defined in the limitation.  Instant application Paragraph 0030 explicitly provides reasoning for this relationship, stating “As a result [of the respective extension rate relationships], the centrifugal fan 1 can improve the air-sending efficiency while reducing the noise.”  As such, it would not be obvious to one of ordinary skill in the art to modify FP’498 without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 4, is neither anticipated nor made obvious by the prior art of record.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not fully persuasive.
Regarding the 103 rejection for Claim 1, Applicant argues the cited references do not teach "the distance L1 is greater than the distance L2 at an entirety of a portion of the circumferential wall extending between the two extended portions (see Applicant Remarks page 20)”, as recited in Claim 1.  As stated in the Claim 1 rejection above, the limitation does not state the distance L1 is greater than L2 over the entirety of the portion of the circumferential wall extending between the two extended portions.  It only states a portion of the section has to meet the requirement where L1 is greater than L2.  As shown in JP’498 Figure 2 in the Claim 1 rejection above, a portion of the defined section is taught via the JP’498 modification.  If Applicant intends for the limitation to cite L1 is greater than L2 over the entirety of that section, the claim must be further amended.  As such, the cited references teach each of the limitations of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746